Citation Nr: 1119189	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

In April 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The low back disability issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has withdrawn his appeal as to the issue of service connection for depression.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the appeal of the issue of entitlement to service connection for depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to service connection for depression, in an October 2010 written communication from the Veteran's representative it was indicated that the Veteran wished to withdraw the appeal on the issue of service connection for depression.  The Veteran expressly reiterated his desire to withdraw this issue from appellate status at the April 2011 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that matter, and that issue is dismissed.


ORDER

The appeal on the issue of service connection for depression is dismissed.


REMAND

With regard to the low back issue, service treatment records document that the Veteran was seen for complaints of low back pain in November 1995.  The Veteran reported that the injury occurred while he was lifting a ramp.  At this time, the Veteran was assessed with a lower back strain.

In June 2009, the Veteran was afforded a VA general medical examination for pension.  The examiner noted that the claims file was not available.  During the examination, the Veteran reported that his low back pain had its onset in 1995.  The Veteran reported that he injured his low back while lifting a helicopter gate, and that something popped in his back and he fell down.  The Veteran denied any other injuries to his lower back.  The Veteran reported that his lower back had been hurting for the past couple of years.  The examiner diagnosed the Veteran with left sacroiliac joint strain.  The Board notes that the report does not include a medical opinion as to a possible nexus to service.  The Board believes such an opinion is necessary to fully assist the Veteran.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, in light of the need to return the case for additional development, the AMC/RO should request and obtain any recent VA treatment records relevant to the issue of low back disability.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA Salt Lake City Health Care System since February 2010.

2.  Then, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed low back disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed low back disability was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that an adequate opinion with rationale has been offered.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


